Allowable Subject Matter

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim recites execution of connect command and reset commands under the XCP protocol and judgment that the XCP protocol is enabled in dependence on detection or lack of detection  of XCP identifiers responsive to the execution of the connect and reset commands. Prior art references as found by the examiner teaches detection of XCP identifiers and part of interrogation of devices on a network.  No prior art could be found  that  alone or in combination would render obvious the determination that the XCP protocol is enable after the execution of an XCP reset and subsequent XCP connect message that results in the absence of XCP identifiers. Claims 1-20 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456